          Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JANE DOE,

     Plaintiff,

v.                                                 CIVIL ACTION FILE
                                                   No. 1:18-cv-05278-SCJ
GWINNETT COUNTY SCHOOL
DISTRICT,

     Defendant.



                                       ORDER

           This matter comes before the Court on Plaintiff’s Motion for Temporary

Restraining Order (“TRO”) with Immediate Hearing Requested (Doc. No. [83]).

The Court held a hearing on Plaintiff’s TRO Motion via video conference on

August 24, 2020.

     I.       BACKGROUND

           This Title IX case involves an alleged sexual assault which occurred on

February 4, 2015 at Peachtree Ridge High (“PRHS”) in Suwanee, Georgia. Doc.

No. [1], ¶ 2. Shortly after school had finished for the day, Plaintiff Jane Doe, a

sophomore at the time, alleges she was sexually battered and forcibly orally

                                          1
     Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 2 of 8




sodomized by male student, referred to in this litigation as “MP.” Id. On

November 16, 2018, Plaintiff filed her Complaint, alleging that Defendant

discriminated against her by responding with deliberate indifference to her

complaint of sexual assault and harassment, and by retaliating against her for

reporting MP’s sexual assault, in violation of Title IX of the Education

Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681, et seq. She also alleges that

the District failed to adequately train its administrators and employees on Title

IX and student-on-student sexual harassment, which resulted in violation of

her constitutional and federal rights, pursuant to 42 U.S.C. § 1983.

      This TRO specifically involves sexually explicit photographs of Plaintiff,

at the time a minor, which were recently produced in response to Plaintiff’s

discovery requests in this lawsuit. Plaintiff’s Motion states: “This means that

[Defendant] and its agents, representatives, and attorneys knowingly

controlled, possessed, transmitted, distributed, and reproduced those images,

which—at a minimum—have been saved and reviewed, and are accessible on”

Defense Counsel’s servers. Doc. No. [83-1], p. 2. Plaintiff seeks emergency relief

to immediately prevent Defendant and its agents from, among other things,

distributing, reproducing, and using the images. Id. at 14–15.



                                        2
     Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 3 of 8




      Upon discovering that explicit photographs of Plaintiff had been

produced in e-discovery, Plaintiff’s Counsel took immediate steps to “ascertain

whether the images depicted Ms. Doe as a minor and constituted child

pornography, and to determine all requisite actions that should be taken with

respect to the materials.” Doc. No. [83-1], p. 6. Pursuant to O.C.G.A. § 16-12-

100, Plaintiff’s counsel reported the possession, reproduction, and distribution

of the photographs to the Georgia Bureau of Investigation (“GBI”), and

followed the GBI’s instructions with respect to destruction of the materials. 1

Id.; see also O.C.G.A. § 16-12-100(c) (“A person who, in the course of processing

or producing visual or printed matter either privately or commercially, has

reasonable cause to believe that the visual or printed matter submitted for

processing or producing depicts a minor engaged in sexually explicit conduct

shall immediately report such incident, or cause a report to be made, to the

Georgia Bureau of Investigation or the law enforcement agency for the county

in which such matter is submitted.”).




1     Plaintiff’s Counsel stated at the TRO hearing that she had already deleted the
photographs from her law firm’s files when she contacted the GBI and was then told
by a GBI agent that this was the proper course of conduct.
                                         3
     Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 4 of 8




         Defendant argues Plaintiff’s Motion is “a highly improper and

unfounded attempt to force the destruction of evidence which is likely to prove

relevant in this case. It is a disingenuous effort to misapply the law which has

been carried out in an untoward manner.” Doc. No. [88-1], p. 1. It argues

Plaintiff’s Motion has “no legal merit” because “[t]he statutes are aimed at

pedophiles, not police officials, as evidenced by the specific exception for law

enforcement officials in the state statute and the legislative history of the federal

statute.” Id. at 2. It further maintains that, because the photographs were

“produced by counsel for [Defendant] to Plaintiff alone in response to

Plaintiff’s specific request for the complete file of the School District Police

Department,” Plaintiff’s Motion is baseless. Id. For the following reasons, the

Court disagrees.

   II.      LEGAL STANDARD

         The Court considers four factors when deciding whether to issue a TRO

pursuant to Federal Rule of Civil Procedure 65: (1) whether there is a

substantial likelihood of success on the merits; (2) whether the TRO is necessary

to prevent irreparable injury; (3) whether the threatened injury outweighs the

harm that the TRO would cause to the non-movant; and (4) whether the TRO

would be adverse to the public interest. Parker v. State Bd. Of Pardons and
                                         4
      Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 5 of 8




Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001). Injunctive relief is an

extraordinary and drastic remedy and should not be granted unless the movant

clearly establishes the burden of persuasion as to each of these four factors.

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

    III.   ANALYSIS

       First, the Court notes that Defendant is not a law enforcement agency,

and this is a civil case. The Court sees no exception to the state or federal child

pornography statutes which permits counsel in a civil action to have possession

of child pornographic materials. See 18 U.S.C.A. § 2252A; O.C.G.A § 16-12-100

(providing three exceptions: “(1) The activities of law enforcement and

prosecution agencies in the investigation and prosecution of criminal offenses;

(2) Legitimate medical, scientific, or educational activities; or (3) Any person

who creates or possesses a visual medium depicting only himself or herself

engaged in sexually explicit conduct”). Thus, while the law enforcement

officers involved would fall into a law enforcement exception, the Court is

extremely concerned about the possession of the photographs in question by

civil counsel. 2 Therefore, the Court directs Defendant’s Counsel to contact the



2      That the images were uploaded to an e-discovery platform of unknown

                                        5
     Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 6 of 8




GBI to determine what to do with the photographs in their possession—

whether that be to destroy them, return them to Gwinnett County law

enforcement officials, or to turn them over to the GBI.

       Second, Plaintiff’s Motion for TRO is GRANTED. The Court finds that

Plaintiff is likely to succeed on the merits of the narrow issue of the use,

distribution, and reproduction of the images in question. See O.C.G.A § 16-12-

100; 18 U.S.C.A. § 2252A; Fed. R. Evid. 412 (“The following evidence is not

admissible in a civil or criminal proceeding involving alleged sexual

misconduct: (1) evidence offered to prove that a victim engaged in other sexual

behavior; or (2) evidence offered to prove a victim’s sexual predisposition.”);

Fed. R. Evid. 403(a)(1) (“Evidence of a person’s character or character trait is

not admissible to prove that on a particular occasion the person acted in

accordance with the character or trait.”). This is a preliminary finding—the

Court will address the ultimate relevance and admissibility of evidence in later

motions, as necessary.

       Further, the Court finds that Plaintiff has established irreparable injury,

and that the TRO is necessary to prevent that injury. The injury associated with




security is particularly concerning to this Court.
                                           6
     Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 7 of 8




any unlawful possession or distribution of compromising photographs of

Plaintiff, at the time a minor, is unquestionably irreparable. See New York v.

Ferber, 458 U.S. 747, 749 (1982) (recognizing the extreme harm caused by child

pornography,” which is “exacerbated by [its] circulation”). This TRO is

necessary to prevent that injury.

      Finally, the Court finds that the threatened injury to Plaintiff outweighs

the harm that the TRO would cause to Defendant. Defendant will be required

to comply with the instructions of the GBI regarding disposal of the

photographs. This does not outweigh the threatened injury to Plaintiff, as

described above. Additionally, the public has an important interest in ensuring

materials such as the ones in question are handled properly, and only by those

authorized to do so.

   IV.   CONCLUSION

      For the forgoing reasons, Plaintiff’s Motion for Temporary Restraining

Order (Doc. No. [83]) is GRANTED. The Court directs Defendant’s Counsel to

contact the GBI to determine what to do with the photographs in their

possession. In addition, Defendant is ENJOINED from storing, transmitting,

or reproducing the photographs in question, except to provide them to law

enforcement officials. Finally, Defendant is ORDERED to provide Plaintiff
                                       7
      Case 1:18-cv-05278-SCJ Document 92 Filed 08/24/20 Page 8 of 8




with a list, certified by counsel, identifying all persons who have had access to

the images and materials, or who it has reason to believe have had access to the

images and materials. 3

                              24th day of August, 2020.
       IT IS SO ORDERED this _____

                                             s/Steve C. Jones
                                            ________________________________
                                            HONORABLE STEVE C. JONES
                                            UNITED STATES DISTRICT JUDGE




3       This list need not be filed to the docket. Plaintiff’s Counsel will notify the Court
if it has not received the list within seven days of the entry of this Order.
                                             8
